FILED
                              NOT FOR PUBLICATION                           NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LUIS TORRES FALFAN; ANGELICA                      No. 07-70913
MARIA MEDINA BAHENA,
                                                  Agency Nos. A095-449-318
               Petitioners,                                   A095-449-319

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Luis Torres Falfan and Angelica Maria Medina Bahena, husband and wife

and natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to remand and dismissing their

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal of an immigration judge’s decision denying their applications for

cancellation of removal. We dismiss the petition for review.

         We lack jurisdiction to review the agency's denial of cancellation of removal

on hardship grounds. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005).

         Petitioners’ contentions that the BIA violated their due process rights by

misapplying the law to the facts of their case and disregarding their evidence of

hardship are not supported by the record and do not amount to colorable

constitutional claims. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir.

2009).

         Petitioners’ motion to augment the record is denied. See 8 U.S.C.

§ 1252(b)(4)(A) (“[T]he court of appeals shall decide the petition only on the

administrative record on which the order of removal is based.”).

         PETITION FOR REVIEW DISMISSED.




                                            2                                    07-70913